Citation Nr: 0400002	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  96-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 for cause of death 
as a result of treatment provided by a Department of Veterans 
Affairs Medical Center on November 8, 1988. 

3.  Entitlement to service connection for monocytic leukemia 
for accrued benefits purposes.  

4.  Entitlement to service connection for ulcerative colitis, 
for accrued benefits purposes.  




REPRESENTATION

Appellant represented by:	Steven A. Alerding, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  He died in November 1988, and the appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.  In that decision, the appellant's claim 
for service connection for the cause of the veteran's death 
was denied.  She perfected an appeal with respect to that 
decision in May 1990.  Apparently, however, owing to delays 
in the adjudication of claims based on exposure to Agent 
Orange, this matter was not considered ripe for appellate 
review for several years.  In the mean time, additional 
issues were considered and other development accomplished, 
and the case was eventually forwarded to the Board in July 
2003.  

The Board observes that also certified as on appeal was the 
issue of entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  The record does 
not reflect, however, that the appellant sought to establish 
entitlement to benefits under this law.  That being so, the 
issue will be referred back to the agency of original 
jurisdiction to ascertain whether the appellant actually 
wishes to pursue that matter, at which time she will have an 
opportunity to perfect an appeal with respect to it, if its 
outcome remains adverse.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In reviewing the record, the Board observes that the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A.§ 1151 for cause of death as a result of treatment 
provided by a Department of Veterans Affairs Medical Center 
on November 8, 1988, was raised in October 1995.  It was not 
addressed until an April 2003 supplemental statement of the 
case, after which it was forwarded to the Board.  An appeal 
consists of a timely notice of disagreement with respect to 
an RO decision, followed by the receipt of a timely 
substantive appeal after a statement of the case has been 
issued.  Clearly, this sequence was not followed with respect 
to the claim for benefits under 38 U.S.C.A. § 1151 here, and 
therefore, the matter is not properly before the Board.  
Nevertheless, the April 2003 supplemental statement of the 
case may be considered the decision on this issue, and the 
June 2003 Statement of Accredited Representative from the 
service representative may be considered a Notice of 
Disagreement with that decision.  That being so, the 
appellant is entitled to a Statement of the Case on that 
issue, and given an opportunity to perfect an appeal with 
respect to it.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The record also shows that the appellant is entitled to a 
statement of the case with respect to the claims of 
entitlement to service connection for acute monocytic 
leukemia, and ulcerative colitis for accrued benefits 
purposes.  These claims were originally made by the veteran 
shortly before his death, and a decision on them had not been 
made at the time of his death.  The appellant's application 
for benefits received in May 1989, included a claim for 
accrued benefits.  This accrued benefits claim was eventually 
denied in a rating decision issued in July 1995.  In June 
1996, the appellant filed a timely Notice of Disagreement 
with that decision, but the current record does not reflect 
that she has been issued a statement of the case regarding 
that matter.  That will have to be accomplished in order to 
give the appellant an opportunity to perfect an appeal with 
respect to those issues.  

As it happens, the accrued benefits claims are inextricably 
intertwined with the claim for service connection for the 
cause of the veteran's death.  This is because the resolution 
of the accrued benefits claims could have a significant 
impact on the claim for service connection for the cause of 
the veteran's death.  Thus, these matters should be 
adjudicated simultaneously, which will require that the Board 
defer a decision on the cause of death claim.  

Lastly, the Board notes that appellant's attorney submitted 
additional information and evidence to the Board.  The 
additional information and evidence is referred to the RO for 
consideration in the first instance.   

Under the circumstances, this case is REMANDED for the 
following action:

The provisions of the Veterans Claims 
Assistance Act of 2000 should be fully 
complied with and satisfied with respect 
to the claims for accrued benefits, and 
benefits under 38 U.S.C.A. § 1151, after 
which the appellant should be provided 
with a Statement of the Case with regard 
to those issues; i.e., (1) entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for cause of death as a 
result of treatment provided by a 
Department of Veterans Affairs Medical 
Center on November 8, 1988; and (2) 
entitlement to service connection for 
monocytic leukemia, and ulcerative 
colitis, for accrued benefits purposes.  
The Statement of the Case should reflect 
that the provisions of the Veterans 
Claims Assistance Act of 2000 has been 
fully complied with as to each issue, and 
cite to the appropriate laws and 
regulations pertinent to each claim, 
including the pre-October 1, 1997 
criteria for claims for compensation 
under 38 U.S.C.A. § 1151.  The appellant 
and her representative should be provided 
an opportunity to respond to the 
Statement of the Case, and advised that 
if the appellant wishes the Board to 
consider either of these matters, she 
must submit a timely substantive appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).



